1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6    KENNETH FRIEDMAN,                                   Case No. 3:17-cv-00433-MMD-WGC

7                                     Plaintiff,                       ORDER
            v.
8
     ROMEO ARANAS, et al.,
9
                                 Defendants.
10

11          Before the Court is the Report and Recommendation (“R&R”) of United States

12   Magistrate Judge William G. Cobb (ECF No. 213, superseded by ECF No. 214

13   (Amended R&R)), recommending that the Court deny Plaintiff’s Motion for Partial

14   Summary Judgment on Involuntary Transfer (“Motion”) (ECF No. 171). Plaintiff had until

15   January 2, 2020 to file an objection. To date, no objection has been filed. For that

16   reason, and because the Court agrees with Judge Cobb, the Court will adopt the R&R.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   fails to object, however, the Court is not required to conduct “any review at all . . . of any

20   issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

21   see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the

22   standard of review employed by the district court when reviewing a report and

23   recommendation to which no objections were made); Fed. R. Civ. P. 72, Advisory

24   Committee Notes (1983) (providing that the court “need only satisfy itself that there is no

25   clear error on the face of the record in order to accept the recommendation”).

26          While Plaintiff has failed to timely object to Judge Cobb’s recommendation to

27   deny his Motion, the Court has nevertheless conducted a de novo review to determine

28   whether to adopt the Amended R&R. After reviewing the Amended R&R (ECF No. 214)
1    and briefs relating to Plaintiff’s Motion (ECF Nos. 171, 189, 195), the Court agrees with

2    Judge Cobb’s finding that genuine issues of material facts preclude summary judgment

3    on Plaintiff’s retaliation claims.

4           It is therefore ordered, adjudged, and decreed that the Report and

5    Recommendation of Magistrate Judge William G. Cobb (ECF No. 213, superseded by

6    ECF No. 214) is accepted and adopted in full.

7           It is further ordered that Plaintiff’s Motion for Partial Summary Judgment on

8    Involuntary Transfer (ECF No. 171) is denied.

9
10          DATED THIS 7th day of January 2020.

11

12                                           MIRANDA M. DU
                                             CHIEF UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                2
